ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
|, The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected legal matters, failed to communicate with clients, failed to refund unearned fees, made false statements to clients, and accepted a representation while suspended from the practice of law. During the course of the investigation, respondent also made false statements to the ODC. Respondent and the ODC then submitted a joint petition for consent discipline, in which the parties stipulated that respondent violated the Rules of Professional Conduct and that disbarment is warranted. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael Wayne Kelly, Louisiana Bar Roll number 23159, be and he hereby is dis*445barred. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.